Citation Nr: 1622743	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-15 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952.  The Veteran died in January 2010.  The appellant is his surviving spouse.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as medullary failure and end stage cerebrovascular disease.  Posttraumatic stress disorder (PTSD) is listed as a significant condition contributing to death.

2.  Service connection was in effect for PTSD at the time of the Veteran's death.

3.  The Veteran's PTSD is reasonably shown to have contributed substantially or materially to his death.

4.  The Veteran's claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 is moot.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).
 
2.  The claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

The Veteran died in January 2010.  The Veteran's amended certificate of death lists the immediate cause of death as medullary failure and end stage cerebrovascular disease.  PTSD is listed as a significant condition contributing to death but not resulting in the underlying cause.  The original and amended death certificates were both issued by the same physician.  At the time of his death, service connection was in effect for PTSD, rated as 70 percent disabling.  A total disability rating for compensation purposes based on individual unemployability (TDIU) had also been granted, effective September 5, 2005.

In a February 2010 letter, a VA psychiatrist stated that he had treated the Veteran for PTSD.  The psychiatrist stated that the Veteran's "depressed mood and PTSD may have contributed to his death."  The VA psychiatrist did not provide a rationale for the opinion and is speculative in nature.  Therefore, it has limited probative value.

In a January 2011 VA opinion, a VA examiner found that the cerebrovascular disease leading to death was not caused by or a result of the service-connected PTSD.  As a rationale, the VA examiner stated that the Veteran's cerebrovascular accident leading to end stage cerebrovascular disease and death was the result of longstanding hypertension and hyperlipidemia, which were well-established causes of cerebral vascular accidents.  The examiner stated there is no data in the medical literature establishing a relationship between PTSD and cerebrovascular accident.  The VA examiner further found that the myocardial infarction, with chronic atrial fibrillation, was not due to or a result of the service-connected PTSD.  The VA examiner stated that the Veteran's myocardial infarction, with ischemic heart disease and atrial fibrillation, was secondary to chronic longstanding hypertension and hyperlipidemia, which were well-established causes of these cardiac conditions.  The examiner stated that there was no evidence in the medical literature establishing a direct cause and effect relationship between PTSD and myocardial infarction or atrial fibrillation.  Although the VA examiner provided a rationale for the opinion, the examiner did not specifically address whether the Veteran's PTSD aggravated the cerebrovascular disease or myocardial infarction or whether the Veteran's PTSD contributed substantially or materially to the Veteran's death.  Therefore, the opinion has limited probative value on that issue.

After a thorough review of the evidence of record, the Board concludes that service connection for the cause of the Veteran's death is warranted.  The Veteran's amended death certificate indicates that the Veteran's PTSD was a significant condition contributing to death.  The Board finds that the evidence, in particular his amended death certificate, shows the Veteran's PTSD contributed substantially and materially to his death.  Resolving all doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC Benefits

DIC benefits are payable under certain circumstances if the service member was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 would be paid "in the same manner as if the veteran's death were service connected."  38 U.S.C.A. § 1318(a); 38 C.F.R. §§ 3.22, 20.101 (2015).  The Board's grant of service connection for the cause of the Veteran's death recognizes that the death of the service member was the proximate result of a disease or injury incurred in service.  VA only has to consider an appellant's DIC claim under 38 U.S.C. § 1318 if an appellant's claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is denied.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, requiring dismissal of this aspect of the appellant's appeal.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


